       Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 1 of 12



 1   John A. Vogt (State Bar No. 198677)
     JONES DAY
 2   3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612
     (T) 949-851-3939
 4   (F) 949-553-7539
     javogt@jonesday.com
 5
     William R. Taylor (pro hac vice)
 6   JONES DAY
 7   717 Texas, Suite 3300
     Houston, TX 77002
 8   (T) 832-239-3860
     wrtaylor@jonesday.com
 9
     Joseph N. Parsons (pro hac vice)
10
     JONES DAY
11   500 Grant Street, Suite 4500
     Pittsburgh, PA 15219
12   (T) 412-394-9590
     jparsons@jonesday.com
13
     Attorneys for Defendant
14   Experian Information Solutions, Inc.
15                                   UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17
     ELETTRA MEEKS, JOSEPH DELACRUZ,                Case No. 3:21-cv-03266-VC
18   STEPHANIE LAGUNA, AMBER                        Assigned to: Judge Vince Chhabria
19   LEONARD, and BECKY WITT, on behalf of
     themselves and others similarly situated,      EXPERIAN INFORMATION
20                                                  SOLUTIONS, INC.’S REPLY IN
                       Plaintiffs,
                                                    SUPPORT OF ITS MOTION TO
21
            v.                                      COMPEL ARBITRATION
22
     EXPERIAN INFORMATION SOLUTIONS,                Date: September 2, 2021
23   INC.: MIDWEST RECOVERY SYSTEMS,                Time: 2:00 p.m.
     LLC; and CONSUMER ADJUSTMENT
24                                                  Place: Courtroom 4
     COMPANY, INC.,
25
                       Defendants.
26

27

28
                                                                                    Case No. 3:12-cv-03266-VC
                                                              Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 2 of 12



 1                                             INTRODUCTION
 2           EIS’s motion to compel arbitration has effectively gone unopposed. Plaintiffs do not contest
 3   that a case must be compelled to arbitration where: (1) a valid agreement to arbitrate exists; and
 4   (2) the arbitration agreement encompasses the claims at issue. See Chiron Corp. v. Ortho
 5   Diagnostic Systems, Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). And here, Plaintiffs concede that
 6   they enrolled in CreditWorksSM and their subscriptions are governed by a Terms of Use Agreement
 7   containing a valid agreement to arbitrate. While Plaintiffs take the curious position that their
 8   agreement to arbitrate is simply with EIS’s affiliate, Experian Consumer Services (“ECS”), that
 9   argument is belied by the terms of the contract that Plaintiffs concededly entered: “For purposes
10   of this arbitration provision, references to ‘ECS,’ ‘you,’ and ‘us’ shall include our respective parent
11   entities, subsidiaries, [and] affiliates . . . .” (See ECF No. 20-1 (“Williams Decl.”), Exs. 3, 5, 6, 9,
12   12, 13 and 15) (emphasis added).) EIS is an affiliate of ECS. (Id., ¶ 2.) Plaintiffs present no
13   contrary evidence. Thus, Plaintiffs agreed to arbitrate with EIS—an affiliate of ECS—and their
14   extended discussion about whether EIS qualifies as a “third party beneficiary” is legally irrelevant.
15   See, e.g., Sanzone-Ortiz v. Aetna Health of California, Inc., No. 15-cv-03334-WHO, 2015 WL
16   9303993, at *6 (N.D. Cal. Dec. 22, 2015) (dismissing plaintiff’s argument that defendant was not
17   a party to an arbitration agreement because plaintiff’s “limited reading of the agreement ignores
18   that the arbitration provision applies to . . . affiliates as well.”) (emphasis in original).
19           That leaves only one remaining question for the Court to address: Whether Plaintiffs’
20   claims fall within the scope of the contract’s arbitration agreement? As EIS’s motion established,
21   the contract delegates that question to an arbitrator to decide: “All issues are for the arbitrator to
22   decide . . . .” (Williams Decl., Exs. 3, 5, 6, 9, 12, 13 and 15 (emphasis added).) As the Honorable
23   Nitza I. Quiñones Alejandro recently ruled in Coulter—under the same contract at issue here—that
24   broad delegation clause requires all issues concerning arbitrability to be resolved in arbitration.
25   Coulter v Experian Information Solutions, Inc., 2021 WL 735726, at *4-5 (E.D. Pa. Feb. 25, 2021).
26   That unassailable ruling disposes of the remaining arguments presented in Plaintiffs’ opposition,
27   as every one of them impermissibly asks this Court to resolve the arbitrability of their claims.
28           While Plaintiffs contend that, unlike the plaintiff in Coulter, they are contesting the
                                                                                              Case No. 3:12-cv-03266-VC
                                                        -1-             Experian’s Reply ISO Motion to Compel Arbitration
          Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 3 of 12



 1   delegation clause, they present no evidence or arguments on the clause’s enforceability.
 2   Instead, they simply argue that their claims have not been delegated to an arbitrator because, in
 3   Plaintiffs’ view, they fall outside the scope of the arbitration agreement. Plaintiffs misapprehend
 4   the delegation clause. The question of whether a claim is outside the scope of the arbitration clause
 5   has been delegated to an arbitrator to answer. And, as the Supreme Court held in Henry Schein,
 6   “[w]hen the parties’ contract delegates the arbitrability question to an arbitrator, a court may not
 7   override the contract.” Henry Schein, Inc. v. Archer and White Sales, Inc., ---U.S.---, 139 S.Ct.
 8   524, 527-530 (2019). “In those circumstances,” the Court admonished, “a court possesses no power
 9   to decide the arbitrability issue.” Id.
10           Regardless, as EIS’s motion demonstrated, even if there had not been a delegation,
11   Plaintiffs’ claims plainly are subject to arbitration. The evidence that EIS presented establishes
12   that Plaintiffs would have learned about the existence of their claims through reports they
13   obtained through their CreditWorksSM subscription. (Williams Decl., ¶¶ 8, 13, 18, 24, and 28.)
14   Here too, Plaintiffs do not present any contrary evidence. Thus, because the arbitration clause
15   broadly applies to “all” disputes and claims “arising out of” or “relating to” Plaintiffs’ use of their
16   CreditWorksSM subscription—words and phrases that the Ninth Circuit has emphasized are “broad
17   and far reaching,” see Chiron, 207 F.3d at 1131—the claims are subject to arbitration.
18           For these reasons, EIS respectfully requests that the Court order Plaintiffs’ claims to
19   arbitration, and stay this action pending the outcome of arbitration.
20                                             LEGAL ARGUMENT
21   I.      THERE IS A VALID AGREEMENT TO ARBITRATE
22           Plaintiffs do not dispute that they enrolled in CreditWorksSM and agreed to the Terms of
23   Use governing that subscription. They also do not dispute that every version of the Terms of Use
24   has a valid agreement to arbitrate. Nor do they dispute that their enrollment in CreditWorksSM
25   preceded the filing of this lawsuit, and that their use of their CreditWorksSM subscriptions has
26   continued even after the current version of the Terms of Use came into effect. Thus, they do not
27   dispute that they are bound by the current version of the Terms of Use. Nor do Plaintiffs present
28   any evidence or argument that any version of the Terms of Use Agreement (or its arbitration clause)
                                                                                            Case No. 3:12-cv-03266-VC
                                                      -2-             Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 4 of 12



 1   is unenforceable on grounds of unconscionability (or any other contract defense). Accordingly, the
 2   Court should find, based upon an undisputed factual record, that: (1) Plaintiffs, by enrolling in
 3   CreditWorksSM, entered a contract containing a valid agreement to arbitrate, and (2) the operative
 4   agreement is the current version of the Terms of Use.
 5           Unable to refute that a valid agreement to arbitrate exists, Plaintiffs focus their opposition
 6   solely on the parties who can enforce the arbitration agreement. Plaintiffs say that EIS cannot
 7   invoke the arbitration clause in the Terms of Use because EIS’s moving papers failed to establish
 8   that EIS is a “third party beneficiary” under the contract. (Opp. at 5-6.) The argument lacks merit.
 9   Simply put, EIS did not need to show that it is a third party beneficiary because the express language
10   of the contract says that, “[f]or purposes of the arbitration provision, references to ‘ECS,’ ‘you,’
11   and ‘us’ shall include our respective parent entities, subsidiaries, [and] affiliates . . . .” (Williams
12   Decl., Exs. 3, 5, 6, 9, 12, 13 and 15) (emphasis added). It is undisputed that EIS is an affiliate of
13   ECS. (Id., ¶ 2.) As a matter of law, EIS is a party to the arbitration agreement, and Plaintiffs
14   expressly agreed to arbitrate their claims against EIS.
15           Under indistinguishable facts, courts within this Circuit have reached this same conclusion.
16   Kaselitz v. hiSoft Technology Int’l, Ltd., No. C-12-5760 MMC, 2013 WL 622382, at *6-7 (N.D.
17   Cal. Feb. 15, 2013) (compelling arbitration of claims against plaintiffs’ employer’s affiliate where
18   the agreement’s definition of “Company” included affiliates, and therefore, defendant was “a party
19   to the employment agreements, and, consequently, can enforce the arbitration provisions therein.”);
20   Sanzone-Ortiz, 2015 WL 9303993, at *6 (same); Ross-Aragon v. BMW of N. Am., LLC, No. CV
21   19-2369-DOC-DRM, 2020 WL 2027599, at *2 (C.D. Cal. Feb. 20, 2020) (compelling arbitration
22   of claims against BMW on the basis of an arbitration clause in a lease agreement between plaintiff
23   and a BMW dealership where the lease agreement “explicitly extends to ‘affiliates’” and other
24   “third parties.”); Silva v. Butori Corp., No. CV-19-04904-PHX-MTL, 2020 WL 2308528, at *3-5
25   (D. Ariz. May 8, 2020) (compelling arbitration pursuant to an agreement between plaintiff and
26   defendant’s affiliate where the agreement expressly included in its definition of “the Company”
27   “all parent, subsidiary, and affiliated entities”).
28           Plaintiffs rely on Kramer v. Toyota Motor Corp., 705 F.3d 1122 (9th Cir. 2013), see Opp.
                                                                                            Case No. 3:12-cv-03266-VC
                                                           -3-        Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 5 of 12



 1   at 4, but that case does not assist them. There, the Ninth Circuit declined to compel arbitration of
 2   plaintiffs’ claims against Toyota because the arbitration clause was “expressly limited to Plaintiffs
 3   and the[ir] Dealerships[.]” Id. at 1127. The court concluded that, under the plain language of the
 4   contract, Plaintiffs agreed to arbitrate “with the Dealerships and no one else.” Id. Here, however,
 5   the arbitration clause says the exact opposite: Plaintiffs agreed to arbitrate “all disputes and claims”
 6   with ECS, which “include[s] [ECS’s] . . . parent entities, subsidiaries, [and] affiliates . . . .”
 7   Plaintiffs would have this Court ignore the plain language of the Terms of Use, which is contrary
 8   to basic principles of contract interpretation and the standard of review under the Federal
 9   Arbitration Act. See Volt Info. Scis., Inc. v. Bd. of Tr. of Leland Stanford Junior Univ., 498 U.S.
10   468, 478 (1989) (FAA “requires courts to enforce privately negotiated agreements to arbitrate, like
11   other contracts, in accordance with their terms.”); Moses H. Cone Mem’l Hosp. v. Mercury Constr.
12   Corp., 460 U.S. 1, 24-25 (1983) (Courts “must resolve ‘any doubts concerning the scope of
13   arbitrable issues … in favor of arbitration.”).
14          Plaintiffs’ reliance on Revitch v. DIRECTV, LLC, 977 F.3d 713 (9th Cir. 2020), see Opp.
15   at 4-5, 9-10, 12, 14-15, also is misplaced. A cursory examination of that decision reveals that it
16   bears no resemblance to the matter at hand. In Revitch, the Ninth Circuit held that DIRECTV,
17   which had become an affiliate of AT&T by the time of the lawsuit, was not permitted to compel
18   arbitration of Telephone Consumer Protection Act claims pursuant to an arbitration clause in a
19   seven-year-old wireless services agreement between the plaintiff and AT&T. 977 F.3d at 716-18.
20   The Ninth Circuit expressed concern with the “absurd results” of compelling a plaintiff “to arbitrate
21   any dispute with any corporate entity that happens to be acquired by AT&T, Inc., even if neither the
22   entity nor the dispute has anything to do with providing wireless services to [the plaintiff]—and
23   even if the entity becomes an affiliate years or decades in the future.” Id. at 717. As a result, the
24   Court held that “[w]hen [plaintiff] signed his wireless services agreement with [AT&T] so that he
25   could obtain cell phone services, he could not reasonably have expected that he would be forced to
26   arbitrate an unrelated dispute with DIRECTV, a satellite television provider that would not become
27   affiliated with AT&T until years later.” Id.
28          Unlike in Revitch, Plaintiffs do not dispute that EIS is an affiliate of ECS at the time that
                                                                                            Case No. 3:12-cv-03266-VC
                                                       -4-            Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 6 of 12



 1   they enrolled in CreditWorksSM and agreed to be bound by the Terms of Use. Indeed, unlike in
 2   Revitch, EIS is specifically referenced in the Terms of Use, and Plaintiffs are admonished that,
 3   under the contract, ECS may provide information to EIS, which “may be used and stored by [EIS]
 4   for any purposes lawfully permitted by the FCRA . . . to the same extent as any other information
 5   furnished to [EIS] for inclusion in your Experian credit file.” (See, e.g., Williams Decl., Ex. 6 at
 6   64.) Thus, compelling arbitration of Plaintiffs’ claims against EIS does not give rise to the unique
 7   “absurdity” that concerned the Ninth Circuit in Revitch. Indeed, in Revitch, the Ninth Circuit noted
 8   that, “[h]ad the wireless services agreement stated that ‘AT&T’ refers to ‘any affiliates, both present
 9   and future,’ we might arrive at a different conclusion.” Id. at 718. The ordinary meaning of the
10   word “affiliates” certainly includes ECS’s then-present affiliates, such as EIS. (See, e.g., Williams
11   Decl., ¶ 2 (“ECS and EIS are both wholly-owned subsidiaries of Experian Holdings, Inc., and the
12   parent company is Experian plc.”); Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th
13   Cir. 2009) (noting that “affiliate” means, among other things, a company “associated with others
14   under common ownership or control.”). Any other interpretation would render the agreement’s
15   inclusion of “affiliates” within the definition of “ECS” completely meaningless and thus
16   superfluous. Without the unique prospect of the “absurd results” that existed in Revitch, the Court
17   must “determine the mutual intention of the parties ‘from the written terms [of the contract]
18   alone…”. Revitch, 977 F.3d at 717. Here, the written terms clearly and explicitly make EIS a party
19   to the arbitration agreement.
20          Because the record evidence plainly demonstrates that EIS is a party to the arbitration clause
21   in the Terms of Use, Plaintiffs’ extended argument disputing the third-party beneficiary status of
22   EIS, see Opp. at 5-15, is irrelevant. See, e.g., Thomas v. Wells Fargo Dealer Servs., No. CV 13-
23   5168-RGK, 2013 WL 12114768, at *3 (C.D. Cal. Oct. 1, 2013) (holding that assignee “was not,
24   and need not be, an intended third-party beneficiary as the Plaintiff claims. As the assignee, Wells
25   has the same rights the [signatory] would have had to enforce the [agreement] – including its
26   Arbitration Clause.”); see also Jackmon v. America’s Servicing Co., No. C 11-03884 CRB, 2011
27   WL 3667478, at * (N.D. Cal. Aug. 22, 2011) (“Defendants’ arguments regarding the problem with
28   third party beneficiary claims . . . are inapplicable because Plaintiff need not rely on the third party
                                                                                            Case No. 3:12-cv-03266-VC
                                                      -5-             Experian’s Reply ISO Motion to Compel Arbitration
           Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 7 of 12



 1   beneficiary theory. Plaintiff provides some evidence of a direct contract between [defendant] and
 2   herself in the documents attached to her declaration . . . .”). In short, a valid agreement to arbitrate
 3   between EIS and Plaintiffs exists, and this Court should so find.
 4   II.      WHETHER PLAINTIFFS’                CLAIMS        ARE     ARBITRABLE                IS     FOR         AN
              ARBITRATOR TO DECIDE
 5

 6            The balance of Plaintiffs’ opposition is devoted to establishing that their claims are not

 7   arbitrable. The arguments are legally irrelevant and factually incorrect.

 8            First, Plaintiffs’ contention that the Court can decide the question of arbitrability, see Opp.

 9   at 14-15, is foreclosed by controlling Supreme Court precedent, see Henry Schein, 139 S.Ct. at 527-

10   530, as well as the plain language of the Terms of Use Agreement. Whether a dispute is arbitrable

11   is decided by a court only if the parties have not contracted to have arbitrability issues decided by

12   an arbitrator. Henry Schein, 139 S.Ct. at 527-30. Here, the Terms of Use Agreement clearly and

13   unmistakably delegates questions of arbitrability to the arbitrator: “All issues are for the arbitrator

14   to decide, including the scope and enforceability of this arbitration provision as well as the

15   Agreement’s other terms and conditions . . . .” (Williams Decl., Exs. 3, 5, 6, 9, 12, 13, and 15

16   (emphases added); see also id. (admonishing that an “arbitrator shall have exclusive authority to

17   resolve any such dispute relating to the scope and enforceability of this arbitration provision or any

18   other term of this Agreement including, but not limited to any claim that all or any part of this

19   arbitration provision . . . .”).) Where “the parties’ contract delegates the arbitrability question to an

20   arbitrator, a court may not override the contract … even if the court thinks that the argument that

21   the arbitration agreement applies to a particular dispute is wholly groundless.” Henry Schein, 139

22   S.Ct. at 529. Plaintiffs try to sidestep this binding precedent by repeating the argument that EIS is

23   not a party to the arbitration agreement. But as shown, that argument is contradicted by the express

24   language of the agreement, and is barred by relevant Circuit law precedent.

25            Plaintiffs also fail to distinguish this case from Coulter, where Judge Alejandro held that

26   the same arbitration clause in the same contract “constitutes a ‘clear and unmistakable’ delegation

27   clause under Henry Schein and delegates the exclusive authority to resolve ‘all issues’ to the

28   arbitrator, including the ‘scope and enforceability’ of the Arbitration Provision.” 2021 WL 735726,
                                                                                             Case No. 3:12-cv-03266-VC
                                                       -6-             Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 8 of 12



 1   at *4. Indeed, Plaintiffs relegate their entire opposition on the applicability of Coulter to a single
 2   footnote, contending that this case is somehow different because, in Coulter, “the plaintiff had ‘not
 3   specifically’ challenged the delegation clause,” and here, they argue that EIS cannot “enforce a
 4   contract to which it was not a signatory,” and that it cannot “satisfy its burden to establish that it is
 5   a third-party beneficiary of the contract.” (Opp. at 15 n.8.) To start, as already established, the
 6   contract expressly allows EIS—as an affiliate of ECS—to enforce the arbitration clause; it did not
 7   need to show that it is a “third-party beneficiary.” Furthermore, while the plaintiff in Coulter did
 8   not challenge the validity and enforceability of the delegation clause, neither do Plaintiffs here.
 9   In fact, just like the plaintiff in Coulter, the Plaintiffs do not argue that the delegation clause is
10   unenforceable or invalid in any way. See Coulter, 2021 WL 735726 at *4 (“If the delegation clause
11   includes the enforceability of the arbitration provision, a court cannot consider the question of
12   enforceability ‘unless a party challenged the delegation clause and the court concludes that the
13   delegation clause is not enforceable.’ [Citation] A party seeking to avoid arbitration under those
14   circumstances must ‘challenge the delegation provision specifically.’”). Indeed, the arguments
15   presented in Plaintiffs’ opposition are confined to (1) whether EIS may compel arbitration as an
16   affiliate of ECS, and (2) whether Plaintiffs’ claims fall within the scope of the arbitration
17   agreement. Thus, this case is indistinguishable from Coulter.
18           Second, Plaintiffs’ extended discussion regarding why they believe arbitration of their
19   claims is, for various reasons, “inconsistent with the intent of the parties,” see Opp. at 6-14, goes
20   to the arbitrability of their claims which, again, has been delegated to an arbitrator to decide.
21   Regardless, their arguments are unmeritorious. To start, Plaintiffs offer no rebuttal to the record
22   evidence before the Court that they learned the facts giving rise to their claims against EIS through
23   the use of their CreditWorksSM memberships. (See Williams Decl., ¶¶ 8, 13, 18, 24, and 28.)
24   In fact, Plaintiffs concede that “the evidence shows . . . that Plaintiffs were interested in the services
25   provided by ConsumerInfo.com, including accessing ‘credit report(s), credit risk score(s), credit
26   monitoring, credit score monitoring and credit score tracking. . . .’” (Opp. at 13 (citing Williams
27   Decl., Ex. 6).) Those are the very services Plaintiffs utilized to learn how EIS was reporting the
28   loans and “date of first delinquency” that are the subject of this lawsuit. Because the arbitration
                                                                                              Case No. 3:12-cv-03266-VC
                                                       -7-              Experian’s Reply ISO Motion to Compel Arbitration
        Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 9 of 12



 1   clause broadly encompasses “all disputes and claims between us directly relating to the provision
 2   of any Service and/or your use of any Website”—and Plaintiffs’ claims plainly “relat[e] to” their
 3   “use of” CreditWorksSM—they are subject to arbitration. To be sure, the two-year statute of
 4   limitations under the Fair Credit Reporting Act is triggered on the date of discovery of an alleged
 5   violation. See 15 U.S.C. § 1681p; Willey v. J.P. Morgan Chase, N.A., No. 09 Civ. 1397(CM), 2009
 6   WL 1938987, at *4-5 (S.D.N.Y. July 7, 2009). Thus, the information Plaintiffs obtained through
 7   their use of CreditWorksSM will limit the scope of their claims. In other words, their use of
 8   CreditWorksSM is “directly relate[d] to” their claims.”
 9          Plaintiffs’ contention that compelling arbitration of their claims “hands [EIS] the right to
10   invoke the arbitration contract for unrelated claims,” see Opp. at 9-10, is not well-taken. To start,
11   the argument goes to arbitrability. Regardless, their claims are not “unrelated” to their use of the
12   services or websites. Indeed, by their silence in the face of EIS’s evidence, they concede that they
13   discovered the basis of their claims through their use of CreditWorksSM. Equally unmeritorious is
14   Plaintiffs’ companion argument—that “every customer who signed this contract would have agreed
15   to arbitrate every dispute it ever had with a nearly limitless set of entities even if the customer had
16   only visited CustomerInfo.com’s site once.” (Id. at 10-12.) The contract does not require
17   arbitration of “every” dispute. Instead, the agreement requires arbitration of disputes that relate to
18   or arise out of the service, which Plaintiffs’ claims plainly do. Furthermore, there is no evidence
19   that, at the time Plaintiffs enrolled, there was a “near[] limitless” number of entities that could
20   invoke the arbitration clause. Indeed, as noted, EIS is specifically called out in the contract, and
21   Plaintiffs expressly agreed that, under the Terms of Use, ECS may share information with
22   EIS, which then “may be used and stored by [EIS] for any purposes lawfully permitted by the
23   FCRA . . . to the same extent as any other information furnished to [EIS] for inclusion in [their]
24   Experian credit file.” (See, e.g., Williams Decl., Ex. 6 at 64.)
25          None of the cases that Plaintiffs rely upon are remotely relevant to the facts at hand.
26   Revitch declined to hold that plaintiff is required to “arbitrate any dispute with any corporate entity
27   that happens to be acquired by AT&T, Inc., even if neither the entity nor the dispute has anything
28   to do with providing wireless services to Revitch—and even if the entity becomes an affiliate years
                                                                                              Case No. 3:12-cv-03266-VC
                                                      -8-               Experian’s Reply ISO Motion to Compel Arbitration
       Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 10 of 12



 1   or even decades in the future.” 977 F.3d at 717. That is obviously not the case here. EIS is an
 2   affiliate of ECS; is specifically called out in the agreement; and provides services to ECS under the
 3   agreement. (See, e.g., Williams Decl., Ex. 6 at 64 (explaining that ECS will obtain information
 4   from EIS to provide the services under the contract).) Equally irrelevant is Calderon v. Sixt Rent a
 5   Car, LLC, --- F.4th ---, 2021 WL 2946428 (11th Cir. July 14, 2021). There, the Eleventh Circuit
 6   declined to hold that “every customer who signed Orbitz’s Terms of Use would have agreed to
 7   arbitrate every dispute it ever had with any ‘travel supplier[]’ or any ‘compan[y] offering products
 8   or services through Orbitz, regardless of whether the customer booked his reservations with that
 9   entity through Orbitz.” Id. at *4 (emphasis in original). Here, EIS is not a stranger to the contract.
10   It is an affiliate of ECS; the contract provides that ECS will obtain information from EIS to provide
11   the services; and Plaintiffs learned of their claims against EIS through their use of CreditWorksSM.
12           Plaintiffs also misstate the arbitration clause, arguing that it applies only to claims “directly
13   related to” the contract. (Opp. at 6-7 (emphasis in original).) Plaintiffs ignore the rest of the clause,
14   which provides, in no uncertain terms, that “[t]his agreement to arbitrate is intended to be broadly
15   interpreted and to make all disputes and claims between us directly relating to the provision of any
16   Service and/or your use of any Website subject to arbitration to the fullest extent permitted by law.”
17   (Williams Decl., Exs. 3, 5, 6, 9, 12, 13, and 15.) They also ignore the admonition that the agreement
18   to arbitrate extends to “claims arising out of or relating to any aspect of the relationship between us
19   arising out of any Service or Website, whether based in contract, tort, statute (including, without
20   limitation, the Credit Repair Organizations Act) fraud, misrepresentation or any other legal theory.”
21   (Id.) And they also ignore Ninth Circuit precedent that treats the phrases “arising out of” and
22   “relating to” in an arbitration clause as “broad and far reaching.” Chiron, 207 F.3d at 1131. Instead,
23   Plaintiffs cite Reading Health Sys. v. Bear Stearns Co., 900 F.3d 87, 99 (3d Cir. 2018), see Opp. at
24   7-8, but that case does not assist them. Indeed, in Reading, the court specifically distinguishes
25   clauses that are limited to “arising out of” from those, like this one, that also encompass disputes
26   that broadly “relate to” the agreement. Id. at 98, n.50.1
27
             1
28            Subsequent Third Circuit jurisprudence confirms that “[c]ourts have generally read the
     terms ‘arising out of’ or ‘relating to’ [in] a contract as indicative of an ‘extremely broad’ agreement
                                                                                               Case No. 3:12-cv-03266-VC
                                                         -9-             Experian’s Reply ISO Motion to Compel Arbitration
       Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 11 of 12



 1          Third, Plaintiffs’ contention that “the parties did not intend to arbitrate FCRA claims,”
 2   based on a FCRA carve-out that existed in a 2018 version of the Terms of Use, is immaterial.
 3   As explained in Coulter, that argument goes to arbitrability. Coulter, 2021 WL 735726 at *4-5.
 4   Regardless, with the exception of Plaintiff Meeks, every version of the Terms of Use that was in
 5   effect when Plaintiffs enrolled did not have a carve-out for FCRA claims. (Williams Decl., Exs. 3,
 6   5, 6, 9, 12, 13, and 15.) Thereafter, a FCRA carve-out was never added. (Id.) And, with regard to
 7   Plaintiff Meeks, it is undisputed that the Terms of Use in effect when she enrolled—and all
 8   subsequent versions—admonished that“[e]ach time you order, access or use any of the Services or
 9   Websites, you signify your acceptance and agreement, without limitation or qualification, to be
10   bound by the then current Agreement.” (Id.) It is also undisputed that all Plaintiffs (including
11   Ms. Meeks) continuously used their subscription after the current version of the Terms of Use came
12   into effect which, again, contains no FCRA carve-out. (Id., ¶¶ 6, 11, 16, 22, and 26; Ex. 6.)
13   While the Terms of Use provides that “no unilateral amendment will retroactively modify the
14   parties’ agreed-to dispute resolution provisions of this Agreement for then-pending disputes unless
15   the parties expressly agree otherwise in writing,” id. Exs. 3, 5, 6, 9, 12, 13, and 15 (emphasis added),
16   this suit was not filed until May 3, 2021—years after the FCRA carve-out was removed. (Id.)2
17                                             CONCLUSION
18          A valid agreement to arbitrate exists between EIS and Plaintiffs and, even though the
19   question of whether Plaintiffs’ claims are arbitrable has been delegated to an arbitrator to
20   decide, the claims plainly fall within the scope of the broadly-worded arbitration clause.
21   Thus, the Court should compel this matter to arbitration, and stay this case, pursuant to
22   Section 3 of the FAA, until arbitration has been concluded.
23

24
     to arbitrate any dispute relating in any way to the contract. [Citation] Such broad clauses have
25   been construed to require arbitration of any dispute between the contracting parties that is connected
     in any way with their contract.” In re Remicade Antitrust Litigation, 938 F.3d 515, 525
26   (3d Cir. 2019).
            2
27            Moreover, if Plaintiff Meeks did not wish to be bound by that amendment, the Terms of
     Use allowed her to opt out of that change “prior to initiating [her] dispute.” (See Williams Decl,
28   Exs. 3, 5, 6, 9, 12, 13, and 15). She indisputably never did so. (Id., ¶ 7.)
                                                                                            Case No. 3:12-cv-03266-VC
                                                      - 10 -          Experian’s Reply ISO Motion to Compel Arbitration
       Case 3:21-cv-03266-VC Document 50 Filed 08/16/21 Page 12 of 12



 1   Dated: August 16, 2021                Respectfully submitted,
 2                                         JONES DAY

 3
                                           By:
 4                                                John A. Vogt

 5                                         Attorney for Defendant
                                           Experian Information Solutions, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                Case No. 3:12-cv-03266-VC
                                         - 11 -           Experian’s Reply ISO Motion to Compel Arbitration
